DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer and response filed on 04/05/2021.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.  










Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 06/18/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes recommending keywords for search engine marketing.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 12/22/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, the prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eric Enge et al. The Art of SEO: Mastering Search Engine Optimization. (07 February 2013).  Retrieved online 04/21/2021.  https://www.paoloalbera.com/wp-content/uploads/files-downloads/the-art-of-seo-indice-estratto.pdf
“Search has become integrated into the fabric of our society. With more than 197.9 billion searches performed worldwide each month as of April 2014, approximately 6.6 billion web searches are performed every day. This means that on average about 7,500 searches are performed every single second of every day. In addition, users have grown to expect that the responses to their search queries will be returned in less than one second.”

UNAMO.  From Keyword Rankings to Revenue – How to Measure SEO Performance in Search Engines.  (07 May 2013).  Retrieved online 01/30/2021.  
https://unamo.com/blog/seo/from-keyword-rankings-to-revenue-how-to-measure-seo

David, Michael.   Search Engine Optimization in 2013 (May 1, 2013).   Retrieved online 08 June 2017.  
http://www.internetrix.com.au/assets/Research-Papers/SEO-FINAL-White-Paper-web.pdf.
“Search engine optimization (SEO) is the process of improving the visibility of a website or a web page in a search engines results page. Businesses operating in an online environment typically strive to promote their products and services on search engines. To gain more lead generation and ultimately customer’s ongoing effort to improve a domain name, page rank and search engine performance is required. The key aim of a company’s SEO effort is to increase traffic to their website. The following report addresses 9 key topics in detail, outlining how organizations can gain competitive advantage regardless of their industry or competitive environment.”
YARO STARAK. How To Optimize Your Blog For Search Engines. (15 October 2006).  Retrieved online 04/21/2021. https://yaro.blog/seoguide.pdf
“The purpose of this guide is to help you attract a consistent and significant stream of traffic to your blog from search engines, specifically Google. If you can master this skill, you can turn almost any website into a highly popular – and potentially profitable - web asset, and it won’t cost you anything more than your time and energy.”

TODA et al. (JP 2010/277415 A) discloses, “To properly extract a keyword representing contents of an electronic document without using training data manually.  A keyword list generation means 5 of a keyword extraction apparatus 1 analyzes a query log 3 of a search engine 2 to extract a query meeting a predetermined condition as a keyword and creates a list of keywords.  An example collection means 7 acquires a search result for a keyword in the list from the search engine 2 to collect an example in which a keyword is used in a title and a synoptic sentence of the search result.  A model generation means 8 generates an extraction model for extracting the keyword based on the example collected by the example collection means 7, and stores the model in a keyword extraction model database 9.  A keyword extraction means 10 applies the extraction model to the electronic document to extract a keyword from the document.”
  









STEELBERG, RYAN et al. (WO 2010/054239 A1).  “A search engine for rating a plurality of electronic mentions of respective ones of a plurality of brands includes a web crawl engine that seeks mentions of ones of a plurality of keywords in proximity to ones of the electronic mentions of the respective ones of the plurality of brands, a content reviewer that electronically presents to a manual reviewer the mentions of ones of a plurality of keywords in proximity to ones of the electronic mentions, a scoring input for receiving a first of the ratings from the manual reviewer, at least one electronic rating input for receiving second ones of the ratings of the mentions of ones of a plurality of keywords in proximity to ones of the electronic mentions, and a correlator that normalizes the rating, and that correlates ones of the plurality of brands to a desired purchaser profile in accordance with the normalized rating.”

DENEUI ALEXANDER W. (WO 2006/020576 A2). “A method and system for identifying search terms for placing advertisements along with search results is provided.  The advertisement system selects a description of an item that is to be advertised.  The advertisement system then retrieves documents that match the selected description.  The advertisement system generates a score for each word of the retrieved documents that indicates relatedness of the word to the item to be advertised.  After generating the scores for the words, the advertisement system identifies phrases of the words within the documents that are related to the item.  The advertisement system then generates search terms for the item to be advertised from the identified phrases.  The advertisement system submits the search terms and an advertisement to a search engines service for placement of a paid-for advertisement for the item.”







Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)